Citation Nr: 1132806	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1968 until March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a June 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The results of a VA audiometric test conducted in November 2006 shows that the Veteran had Level II hearing in his right ear and Level I hearing in his left ear.

2.  The results of a VA audiometric test conducted in May 2011 shows that the Veteran had Level III hearing in both his right ear and his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.31, 4.41, 4.85, 4.86, Diagnostic Code 6100 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in August 2006, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of higher initial disability ratings for the now service-connected bilateral hearing loss, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable disability rating is assigned.  38 C.F.R. § 4.31. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Bilateral Hearing Loss

The Veteran claims that his service-connected bilateral hearing loss warrants a compensable disability rating.  By way of brief history, the Veteran was awarded service connection for hearing loss in the November 2006 rating decision, and an initial noncompensable rating was assigned from August 8, 2006.  Thereafter, the Veteran appealed the assignment of the noncompensable rating.  

The Veteran's service treatment records show that he was diagnosed with high frequency hearing loss in February 1970.  The March 1970 separation report of medical examination shows that the clinical examination of the Veteran's ears was normal.  While the March 1970 report shows that the Veteran underwent an audiological examination, the reported audiological findings do not satisfy the legal criteria required for audiological examinations under VA regulations.  See 38 C.F.R. § 4.85.  

The Veteran underwent a VA audiology examination in November 2006.  The Veteran reported experiencing hearing loss and difficulty with background noise.  On the clinical examination, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
35
40
70
85
58
LEFT
35
40
70
80
56

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The findings from the examination correspond to Level II for the right ear and Level I for the left ear under Table VI.  

The Veteran underwent a second VA audiology examination in May 2011.  The clinical examination revealed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
40
60
80
95
69
LEFT
44
54
80
95
68

Speech audiometery revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  These findings correspond to Level III for both the right and left ears.  Following the examination, the examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  She noted that many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  According to the examiner, this would not mean that the Veteran's hearing loss would not cause some problems depending on the vocation; she determined that he may have trouble working well in very noisy environments, in environments which would require him to often use non face-to-face communications equipment (e.g. speakers and intercoms), or in jobs which require a great deal of attention to high pitched sounds (e.g. monitoring medical equipment or other "beeps and pings").  The examiner concluded that the Veteran's hearing loss had no significant effect on his occupation or his usual daily activities.

On his May 2007 VA Form 9 and in a June 2011 statement, the Veteran reiterated his assertion that his bilateral hearing loss warrants a compensable rating.  He essentially expressed his disagreement with the November 2006 and May 2011 audiological examination findings because the audiologists allegedly turned up volume up when conducting the speech discrimination tests.  The Veteran stated that had spoken with four other people who had similar experiences during their VA audiology examination at the same VA facility.  He also expressed his belief that current VA regulations and the current rating criteria are inadequate to evaluate the severity of a hearing loss disability.

Based on the record, the Board finds that the credible medical evidence does not demonstrate an entitlement to a higher (compensable) disability rating for the Veteran's bilateral hearing loss.  Essentially, the medical evidence reflects that under Table VI of the regulations, the mechanical application of the November 2006 and May 2011 audiological examination results do not compel a compensable disability rating.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Thus, a higher disability rating assigned from the effective date of service connection is not warranted.  
 
The Board has also considered whether a higher disability rating might be warranted based on exceptional patterns of hearing impairments.  However, a compensable disability rating is not warranted under Table IVa, as the Veteran's pure tone thresholds were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000) during either the November 2006 or the May 2011 VA examinations.  Additionally, given that the evidence does not reflect a simultaneous pure tone threshold of 30 decibels or less at 1000 Hertz and a pure tone threshold of 70 decibels or more at 2000 Hertz at any time during the period on appeal, a higher disability rating pursuant to section 4.86(b) is also not warranted.  38 C.F.R. §§ 4.85, 4.86(a). 

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  To put simply, there is very little judgment involved in determining the rating.  The law's provisions are clear and precise.  Audiometric test results are dispositive evidence for a claim for a higher disability rating for hearing loss.

The Board has also given consideration to the Veteran's statements that the November 2006 and May 2011 VA examination results are inadequate for the purpose of rating his hearing loss disability.  The Board notes that there is a presumption of regularity which presumes government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), quoting U.S. v. Chem. Found. Inc., 272 U.S. 1, 14-15 (1926).  In this case, the November 2006 VA examination report and the May 2011 VA examination report expressly state that the Veteran underwent an audiometeric examination in order to obtain his pure tone threshold levels at the required frequencies and his speech discrimination scores.  On the other hand, the Veteran has not offered any evidence to rebut the clinical findings and opinion from these examinations, other than his lay beliefs that the examinations were not properly conducted and that the results were inadequate.  The Board finds that the Veteran has not met his burden of rebutting the presumption of regularity with regards to the November 2006 and May 2011 VA examinations, and that the examination reports obtained are adequate for the purpose of deciding the Veteran's claim.  On this record, the Board finds that the duty to assist has been met as there is no reasonable possibility that any further assistance to the Veteran would be capable of substantiating his claim.  38 U.S.C.A. § 5.103A.

The Board has also considered the Veteran's assertion essentially that the current rating criteria are inadequate to properly determine the severity of his hearing loss.  However, the use of the controlled Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometery test was established by regulation and published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44, 117.  Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455- 56 (2007), the Court held that audiometric testing in a sound controlled room is an adequate testing ground for rating purposes.  The Board further notes that the May 2011 VA examination report included information concerning how the Veteran's hearing loss affects his daily functioning.  See Martinak, 21 Vet. App. 455-56.  Thus, although the Veteran generally argues the testing may have misrepresented his hearing loss, such argument does not indicate that the examiner failed to properly discharge his duties.  See United States v. Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687 (1996) (" '[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.' ").  There is no indication that the results of either examination are invalid, and the examinations are adequate for rating purposes.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his contentions do not contain audiometric findings.  Therefore, these contentions cannot be used to evaluate the severity of the Veteran's hearing loss.  As a layperson, the Veteran is only competent to report observable symptoms not clinical findings which are applied to VA's Schedule for Rating Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral hearing loss, to include any occupational impairment,  is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

In sum, the evidence of record does not support the award of a compensable disability rating for the Veteran's bilateral hearing loss.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a compensable disability rating, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.  





ORDER

An initial compensable disability rating for bilateral hearing loss disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


